Citation Nr: 0334152	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for an increase in compensation benefits for a dependent 
spouse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision the RO reinstated the increase in the veteran's 
compensation benefits for a dependent spouse effective May 1, 
2002.  The veteran perfected an appeal of the effective date 
of the reinstatement of the increase.


REMAND

The evidence of record shows that the veteran's compensation 
benefits included an increase for a dependent spouse until 
October 1, 1991, at which time the spousal increase was 
removed due to his failure to return a form to the RO 
verifying that he continued to have a dependent spouse.  In 
April 2002 he requested that his VA compensation benefits be 
increased due to having a dependent spouse, and submitted a 
VA Form 21-686c verifying his marital status.  The RO granted 
his request, and assigned an effective date of May 1, 2002, 
for the increase in benefits.  The veteran appealed that 
determination and contends that he is entitled to an 
effective date of October 1, 1991, for the increase in 
compensation benefits for a dependent spouse.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002)) was enacted on November 9, 2000.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
still pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Because the 
veteran's appeal of the effective date assigned for the 
increase in compensation benefits for a dependent spouse was 
filed after November 2000, the provisions of the VCAA are 
applicable to his claim.  In addition, the United States 
Court of Appeals for Veterans Claims (Court) has specifically 
held that the provisions of the VCAA are applicable to a 
claim for an earlier effective date.  See Huston v. Principi, 
17 Vet. App. 195, 202 (2003).

A review of the claims file reveals that the RO has not 
informed the veteran of the evidence required to establish 
entitlement to an earlier effective date, or the relative 
responsibilities of the veteran and the RO in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds, therefore, that remand of the case 
is required.

Accordingly, this matter is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

